Citation Nr: 1503091	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-31 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for a left wrist disability.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to a total rating for individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Neil B. Riley


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to July 1963.

These matters come before the Board of Veterans Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.
 
A Travel Board hearing was held in May 2014.  A transcript of this hearing is contained within the Virtual VA paperless system.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim. A review of the documents in such file reveals the May 2014 hearing transcript, a VA examination of the wrist conducted in November 2013, and updated VA treatment records.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Additionally, the Veteran submitted treatment records and a private medical opinion dated in July 2014.  Although these records were submitted after the most recent November 2013 supplemental statement of the case, the Veteran waived RO consideration of these records in a July 2014 statement.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran does not have ankylosis of the left wrist.

2.  With resolution of the doubt in favor of the Veteran, his low back disorder was incurred as a result of his active service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a left wrist disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5214-15 (2014).

2.  A low back disorder was incurred as a result of the Veteran's active service. 38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in September 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. The case was most recently readjudicated in November 2013. VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. There is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, during the May 2014 Board hearing, the undersigned explained the issues on appeal and asked question designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Increased rating claim

The Veteran contends that his left wrist disorder warrants a rating in excess of the 10 percent currently assigned.  After a complete review of the record, including the treatment records and the Veteran's lay statements, the Board finds that the Veteran's symptoms approximate the criteria for a 10 percent rating and no higher.  

Limitation of wrist motion is rated under Diagnostic Code 5215. A 10 percent rating is assigned where dorsiflexion is less than 15 degrees, or where palmar flexion is limited in line with forearm. The 10 percent rating is the maximum rating available for limitation of wrist motion for both the major and minor wrist. See 38 C.F.R. § 4.71a, Diagnostic Code 5215.

Diagnostic Code 5214 governs ankylosis of the wrist. Where ankylosis is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation, a 40 percent rating is for application for the minor appendage. Where ankylosis is in any other position, except favorable, a 30 percent rating is for application for the minor appendage. Where ankylosis is favorable in 20 degrees to 30 degrees dorsiflexion, a 20 percent rating is for application for the minor appendage. Extremely unfavorable ankylosis will be rated as loss of use of hands under Diagnostic Code 5125.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.

As the Veteran is in receipt of the maximum rating available for limitation of motion of the left wrist, in order to warrant a higher rating, it must be shown that there is ankylosis (complete bony fixation) of the left wrist that is at least in the favorable position. 

Ankylosis is defined as the "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint." Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), quoting Stedman's Medical Dictionary 87 (25th ed. 1990). 

The clinical evidence regarding ankylosis of the left wrist comes primarily from October 2010 and November 2013 VA examination reports, each of which make a specific finding that there is no ankylosis of the left wrist.  Additionally, the Veteran submitted a private examination report dated in June 2014, which also finds that the Veteran has motion in his wrist.  

Specifically, at the October 2010 VA examination, the examination showed no swelling and no palpable tenderness.  The left wrist had dorsiflexion of 0 to 30 degrees, palmar flexion of 0 to 40 degrees, radial deviation of 0 to 20 degrees, and ulnar deviation of 0 to 30 degrees.  Pain limited his dorsiflexion and palmar flexion but not his radial or ulnar deviation.  There was no weakness, fatigue, or lack of endurance and no additional limitations upon repetitive movement.  The Veteran could oppose his thumb and all fingers and there was good strength resistance separation between his thumb and fingers.  The Veteran could also make a fist, open his fingers and spread his fingers and there was good strength on compressing two finger test.  

The examiner diagnosed status post fracture of the navicular and limitation of motion of the left wrist.  He commented that the Veteran had not sought medical evaluation of his wrist in many years.  The Veteran his discomfort of the left wrist, particularly upon increased motion but the wrist appeared to be stable and the Veteran's activities of daily living were not affected.  

A March 2011 neurological examination showed dynamometer handgrip test 84 pounds with the left hand.  

At a hearing before a Decision Review Officer (DRO) in June 2012, the Veteran testified that he was left-hand dominant when he was younger until his school forced him to change to be right hand dominant.  He stated that the biggest problem with his wrist is pain.  He also reported that he had limited movement but denied his wrist was "frozen."

The Veteran underwent a VA examination in November 2013.  He reported a constant ache in his left wrist and that he wears a splint on his wrist frequently.  He denied surgery or physical therapy for treatment.  

Range of motion testing showed palmar flexion to 0 degrees and dorsiflexion to 10 degrees, with pain at 0 degrees.  The Veteran was able to perform repetitive motion but was additionally limited by pain, decreased movement, and incoordination.  Muscles strength testing was normal for wrist flexion and extension.  The examiner found no ankylosis.  The examiner additionally noted that the Veteran was wearing a splint on his left wrist.  The Veteran flexed his fingers at the MCP joints and had no movement of the wrist despite repeated efforts.  Radial and ulnar deviation was less than the right wrist.  The examiner was unable to obtain any information from his primary care doctor as his wrist condition had not been addressed during his primary care visits.  

The examiner further found that the Veteran's functional impairment is not so diminished that amputation with a prosthesis would equally serve the Veteran.  Finally, the examiner concluded that the Veteran's limited mobility with pain in his wrist would impact his ability to work.  

The Veteran submitted an examination report from a private physician, F. G., M.D., dated in June 2014.  Dr. G. noted the following ranges of motion of the left wrist: dorsiflexion to 10 degrees, palmar flexion to 21 degrees, ulnar deviation to 25 degrees, radiation deviation to 15 degrees and full supination and pronation.  Three repetitions of power grip with a dynamometer were 22, 24, and 24 kilograms.  Dr. G. diagnosed nonunion navicular fracture left wrist with progressive degenerative radiocarpal osteoarthritis with substantial strength and range of motion changes.  Dr. G. opined that the Veteran meets the criteria of a severe forearm and hand non-dominant rating under Diagnostic Code 5307 with 30 percent impairment.

A review of the evidence establishes that while the Veteran's left wrist disability is manifested by substantially limited motion, there is not true ankylosis within the meaning of the rating criteria.  Therefore, he is not entitled to a rating in excess of 10 percent.  The Board notes that even assuming he is left-hand dominant; a rating in excess of 10 percent is unavailable.

The Board acknowledges that the Veteran has experienced decreased strength of the left wrist and symptomatology such as weakness, fatigue, and lack of endurance are fully contemplated under the rating schedule for musculoskeletal disabilities. The 10 percent rating under Diagnostic Code 5215 fully contemplates such factors. 

While the June 2014 private examiner opined that he should be entitled to a 30 percent rating under Diagnostic Code 5307 for muscle injuries, muscle strength testing at the November 2013 VA examination was normal.  

In sum, a rating in excess of 10 percent is not warranted for the Veteran's left wrist disability.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular evaluation

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2014), which provides procedures for referral or assignment of an extraschedular evaluation. Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The question of an extraschedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1). If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that neither the first nor second Thun element is satisfied here. The Veteran's service-connected left wrist disability is manifested by signs and symptoms such as pain, weakness, fatigability, lack of endurance, and decreased sensation, which impairs his ability to perform tasks. These signs and symptoms, and their resulting impairment, are reasonably contemplated by the rating schedule. The diagnostic codes in the rating schedule corresponding to disabilities of the wrist provide disability ratings on the basis of limitation of motion. See 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215 (providing ratings on the basis of ankylosis and limited motion). For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement, etc. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. 

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's left wrist disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

Service connection for back disorder

Service connection is granted for disability resulting from a disease contracted or an injury sustained in the line of duty during active military service or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).

Establishing entitlement to service connection on a direct-incurrence basis requires competent and credible evidence showing: (1) the Veteran has the claimed disability or, at the very least, showing she has at some point since the filing of her claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d) (2014).

Certain diseases, including arthritis, are considered chronic and, therefore, will be presumed to have been incurred in service if manifested to a compensable degree within one year following separation from service. This presumption, however, is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2014).

If chronicity of disease or injury in service is not shown, or if it is legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim. 38 C.F.R. § 3.303(b). Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service to, in turn, link current disability to service. See also Clyburn v. West, 12 Vet. App. 296, 302 (1999). That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating: (1) the condition was observed ("noted") during service; (2) symptoms of that condition continued after service; and, (3) the current condition is related to those continuing symptoms.

Here, the Veteran has shown an in-service injury.  He fell down the stairs during service, injuring his wrist for which is he service-connected.  The Veteran testified that he injured his back during that fall as well.  Therefore, there is an in-service injury.  

Additionally, current treatment records show the Veteran has a diagnosis of spinal stenosis and intervertebral disc syndrome.  Therefore, the requirement of a current disability is satisfied. 

Finally, with regard to a nexus between the in-service event and service, the Veteran has submitted two private medical opinions.  In March 2011, the Veteran's chiropractor, D.R., D.C., opined that 

"based on the history of the original injury of falling down the ladder on a navy ship landing on his tailbone and buttocks followed by chronic recurring back and leg complaints leading up to a diagnosis of lumbar stenosis and then having the benefit of seeing [the Veteran] in 2002 and having the supportive records of [the Veteran] being treated 20 times in our office between March and June of 2002 and now returning 11 years later with a worsening of his condition, I do feel it is all related."

The Veteran also submitted a June 2014 opinion by Dr. G., which states 

"There is a causal connection between [the Veteran's] active duty in the US Navy with navicular fracture documented in the military records.  The military records do not speak to a lumbosacral injury but based upon the [Veteran's] detailed accounts, there is a service incident which reasonably is connected to his present condition of central spinal stenosis and chronic lumbosacral and lower extremity pain with incapacitating episodes."

The Veteran has testified as to the in-service injury and a continuity of symptomatology since service.  

The Board finds that with resolution of the doubt in favor of the Veteran, he is competent to report his symptoms and his testimony is credible.  The medical opinions based on his competent and credible lay statements are probative and satisfy the nexus requirement.  Therefore, the Veteran's claim of service connection for a back disorder is granted.  


ORDER

A rating in excess of 10 percent for a left wrist disorder is denied.

Service connection for a back disorder is granted.


REMAND

The Board finds that, in light of the grant of service connection for a back disorder herein, a remand is necessary in order for the AOJ to implement the Board's the grant and assign an initial rating prior to reconsideration of his TDIU claim as the award of service connection may impact outcome of the latter claim. Therefore, the claims are inextricably intertwined and, before the issue of entitlement to TDIU can be addressed on appeal, the grant of service connection for a back disorder must be implemented. See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should implement the Board's the grant of service connection for a back disorder.

2. Thereafter, any additionally indicated development, to include obtaining any outstanding treatment records and conducting any examinations necessary to adjudicate the Veteran's TDIU claim, should be accomplished. In this regard, the AOJ should associate with the Veteran's claims file all evidence relevant to the evaluation of the Veteran's service-connected disabilities and their impact on his employability.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's TDIU claim should be readjudicated based on the entirety of the evidence, to include consideration of all of his service-connected disabilities. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


